Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Dr. George F. Moricz, Appellant                        Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 16C1186-
 No. 06-17-00011-CV         v.                          202). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 Pamela K. Long and Stacy A. Long,                      Burgess participating.
 Individually and as Husband and Wife,
 and Nichole Hamilton, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below.    In summary we (A) dismiss the appellees’ cross appeal, if any, for lack of
jurisdiction; (B) reverse the trial court’s order and render a judgment of dismissal as to Pamela K.
Long’s claim for invasion of privacy; (C) reverse the trial court’s order and render a judgment of
dismissal as to the libel per se claims of Stacy A. Long and Nichole Hamilton; and (D) affirm the
trial court’s order denying appellant’s motion to dismiss Pamela K. Long’s libel per se claim as to
the demand letters.
       We further order that the appellees pay all costs of this appeal.


                                                       RENDERED JULY 20, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk